Citation Nr: 1415215	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to November 1988, and also served in the Army Reserve.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This claim was remanded for development in November 2013.

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that service connection is warranted for headaches that were incurred in active service.  

At a January 2014 VA neurological examination, the examiner concluded that while the Veteran had a current diagnosis of migraines, that disability was not related to service.  The examiner's rationale was that after a right orbital trauma in 1988, the Veteran did not report any headaches either immediately after or shortly after the injury.  The examiner also reported was that there was no evidence in the service medical records to indicate that trauma caused a concussion.  The examiner reported that the Veteran's headaches did not begin until after she left service in 2000 to 2001 and there was no continuity between the right orbital trauma and subsequent headaches.  The examiner also stated that the absence of medical treatment for headaches after 1988 until  2000 also showed that the Veteran did not have continuity of symptoms of headaches post separation from service.  

However, a review of the Veteran's claims file shows reports of headaches during the service and post-service history that the VA examiner failed to adequately discuss. 

Specifically, a November 1987 service medical record that shows the Veteran complained of a headache.  

Also not discussed by the examiner were private treatment records that show the Veteran was treated for headaches.  A December 1996 private treatment record from Dr. Geoffrey Baum reported that the Veteran had headaches after a motor vehicle accident.  A May 1998 private treatment record from Dr. Jody Pettit reported that the Veteran had been in a motor vehicle accident and had headaches in the area of the back of the head.  

Because the examiner did not discuss the Veteran's in-service complaint of headaches and some post-service treatment for headaches, the examiner relied on an inaccurate and incomplete factual basis.  Therefore, the claim for service connection for headaches is remanded to provide the Veteran an additional examination to determine the nature and etiology of headaches.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a neurologist who has not previously examined her, to determine the nature and etiology of headaches.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any current headache disability began in or is causally related to service or any incident of service, to specifically include the Veteran's November 1987 in-service report of headaches and her right orbital bone injury reported in March 1988.  In offering the opinion, the examiner must specifically acknowledge and consider the lay evidence and private treatment records of the Veteran as to the onset of symptoms and post service incidents of headaches.  The examiner should include a detailed rationale for the opinion.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
	Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

